03/14/2022


       IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 21-0514
                 Supreme Court Case No. DA 21-0514


JIM L. TOWSLEY AND BETTY SMITH TOWSLEY,
             Plaintiffs and Appellees,
      vs.
DAVID P. STANZAK, MARGO L. STANZAK, CRAIG FITCH, CARYN
MISKE, LAURENCE B. MILLER, JR., STEPHEN M. ZANDI, KARIN M.
ZANDI, and all persons, known or unknown, claiming or who might claim any
right, title, interest in or lien or encumbrance upon the personal property described
in the Complaint below which is adverse to the Plaintiff's ownership or a cloud
upon Plaintiff's title thereto, whether such a claim or possible claim may be present
or contingent,
             Defendants and Appellees.

                  ODER GRANTING EXTENSION OF TIME

  On Appeal from the Montana Fourth Judicial District Court, Missoula County,
         Cause No. DV-20-18, the Honorable Jason Marks presiding.



      The Appellees’ motion under Montana Rule of Appellate Procedure 26(1) is

granted. Appellees’ response brief shall be due April 27, 2022.



                                              ____________________________




                                                                       Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                            March 14 2022